Name: 2013/410/EU: Commission Implementing Decision of 10Ã July 2013 on a Union financial contribution towards Member StatesÃ¢ fisheries control programmes for 2013 (notified under document C(2013) 4256)
 Type: Decision_IMPL
 Subject Matter: fisheries;  EU finance;  information technology and data processing;  financing and investment;  technology and technical regulations;  economic geography
 Date Published: 2013-07-31

 31.7.2013 EN Official Journal of the European Union L 204/54 COMMISSION IMPLEMENTING DECISION of 10 July 2013 on a Union financial contribution towards Member States fisheries control programmes for 2013 (notified under document C(2013) 4256) (Only the Bulgarian, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovenian, Spanish and Swedish texts are authentic) (2013/410/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea (1), and in particular Article 21 thereof, Whereas: (1) The Commission, in its letter of 9 October 2012, defined the priority areas to be funded by the Union in the framework of fisheries control programmes. Those priority areas include improvements in the control system of a Member State, measurements of engine power, and the traceability of fishery products. The Commission also specified in its letter of 14 May 2012 the requirements to be met by operators and Member States when carrying out investments in traceability projects. (2) Member States have submitted to the Commission their fisheries control programme for 2013, in accordance with Article 20 of Regulation (EC) No 861/2006, inclusive of the applications for a Union financial contribution towards the expenditure to be incurred in carrying out the projects contained in such programme. (3) On that basis and given budgetary constraints, requests in the programmes for Union funding related to non-priority actions such as installation of Automatic Identification Systems (AIS) on board fishing vessels, those training projects having no link with improvements to be brought in the control systems of Member States, as well as the purchase or modernisation of fisheries patrol vessels and aircraft were rejected since they were not dedicated to the priority areas. (4) It is appropriate to fix the maximum amounts and the rate of the Union financial contribution within the limits set by Article 15 of Regulation (EC) No 861/2006 and to lay down the conditions under which such contribution may be granted. (5) As to traceability projects, it is important to ensure that they are developed on the basis of internationally recognised standards, as required by Article 67(8) of Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy (2). (6) The applications for Union funding have been assessed with regard to their compliance with the rules set out in Commission Regulation (EC) No 391/2007 of 11 April 2007 laying down detailed rules for the implementation of Council Regulation (EC) No 861/2006 as regards the expenditure incurred by Member States in implementing the monitoring and control systems applicable to the Common Fisheries Policy (3). (7) The Commission has assessed the projects whose cost does not exceed EUR 40 000 VAT excluded, and has retained those for which it is justified to provide for Union co-financing in the light of the improvements they are likely to bring to the control system of the applicant Member States. (8) In order to encourage investment in the priority areas defined by the Commission and in view of the negative impact of the financial crisis on Member States budgets, expenditure related to those priority areas should benefit from a high co-financing rate, within the limits laid down in Article 15 of Regulation (EC) No 861/2006. (9) In order to qualify for the contribution, automatic localisation devices as well as electronic recording and reporting devices on board fishing vessels should satisfy the requirements established by Implementing Regulation (EU) No 404/2011. (10) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision provides for a Union financial contribution for 2013 towards expenditure incurred by Member States for 2013 in implementing the monitoring and control systems applicable to the common fisheries policy (CFP), as referred to in Article 8(1)(a) of Regulation (EC) No 861/2006. Article 2 Closure of outstanding commitments All payments in respect of which a reimbursement is claimed shall be made by the Member State concerned by 30 June 2017. Payments made by a Member State after that deadline shall not be eligible for reimbursement. The budgetary appropriations related to this Decision shall be decommitted at the latest by 31 December 2018. Article 3 New technologies and IT networks 1. Expenditure incurred, in respect of projects referred to in Annex I, on the setting up of new technologies and IT networks in order to allow efficient and secure collection and management of data in connection with monitoring, control and surveillance of fisheries activities as well as on the verification of engine power, shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits laid down in that Annex. 2. As far as traceability projects are concerned, the Union contribution shall be limited to EUR 1 000 000 in case of investments carried out by Member State authorities, and to EUR 250 000 in case of private investments. A maximum of two projects by private operator may be accepted per Member State and per financing decision. The total number of traceability projects carried out by private operators shall be limited to eight per Member State and per financing decision. 3. In order to qualify for the financial contribution referred to in paragraph 2, all projects co-financed according to this Decision shall satisfy the applicable requirements laid down in Council Regulation (EC) No 1224/2009 (4) and Implementing Regulation (EU) No 404/2011. 4. Any other expenditure incurred in respect of projects referred to in Annex I shall qualify for a financial contribution of 50 % of the eligible expenditure within the limits laid down in that Annex. Article 4 Automatic localisation devices 1. Expenditure incurred, in respect of projects referred to in Annex II, on the purchase and fitting on board of fishing vessels of automatic localisation devices enabling vessels to be monitored at a distance by a fisheries monitoring centre through a vessel monitoring system (VMS) shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits established in that Annex. 2. The financial contribution referred to in paragraph 1 shall be calculated on the basis of a price capped at EUR 2 500 per vessel. 3. In order to qualify for the financial contribution referred to in paragraph 1, automatic localisation devices shall satisfy the requirements laid down in Commission Regulation (EC) No 2244/2003 (5). Article 5 Electronic recording and reporting systems Expenditure incurred, in respect of projects referred to in Annex III, on the development, purchase, and installation of, as well as technical assistance for, the components necessary for electronic recording and reporting systems (ERS), in order to allow efficient and secure data exchange related to monitoring, control and surveillance of fisheries activities, shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits laid down in that Annex. Article 6 Electronic recording and reporting devices 1. Expenditure incurred, in respect of projects referred to in Annex IV, on the purchase and fitting on board of fishing vessels of ERS devices, enabling vessels to record and report electronically to a Fisheries Monitoring Centre data on fisheries activities, shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits established in that Annex. 2. The financial contribution referred to in paragraph 1 shall be calculated on the basis of a price capped at EUR 3 000 per vessel, without prejudice to paragraph 4. 3. In order to qualify for a financial contribution, ERS devices shall satisfy the requirements established in Implementing Regulation (EU) No 404/2011. 4. In case of devices combining ERS and VMS functions, and fulfilling the requirements laid down in Implementing Regulation (EU) No 404/2011, the financial contribution referred to in paragraph 1 of this Article shall be calculated on the basis of a price capped at EUR 4 500 per vessel. Article 7 Pilot projects Expenditure incurred, in respect of projects referred to in Annex V, on pilot projects on new control technologies shall qualify for a financial contribution of 50 % of the eligible expenditure, within the limits laid down in that Annex. Article 8 Maximum Union contribution The maximum Union contribution per Member State shall be as follows: (EUR) Member State Expenditure planned in the national fisheries control programme Expenditure for projects selected under this Decision Maximum Union contribution Belgium 1 369 250 1 369 250 1 232 325 Bulgaria 15 339 15 339 13 805 Denmark 6 801 633 5 226 502 4 691 350 Germany 17 502 400 4 291 800 3 794 200 Estonia 280 000 280 000 252 000 Ireland 1 200 000 1 200 000 1 080 000 Greece 1 370 029 1 370 029 1 153 026 Spain 12 186 266 9 137 042 7 562 370 France 5 373 796 5 363 796 4 811 416 Italy 7 480 000 2 160 000 1 944 000 Cyprus 600 000 600 000 540 000 Latvia 192 735 192 735 173 462 Lithuania 389 539 389 539 350 585 Malta 1 375 002 1 228 802 636 605 Netherlands 3 264 205 2 389 410 2 142 252 Poland 3 422 251 3 322 251 2 990 026 Portugal 1 608 900 703 500 633 150 Romania 769 000 419 000 313 100 Slovenia 315 100 293 400 241 500 Finland 1 682 500 1 682 500 1 514 250 Sweden 1 392 838 1 392 838 1 253 555 United Kingdom 1 039 444 1 039 444 816 423 Total 69 630 227 44 067 177 38 139 400 Article 9 Addresses This Decision is addressed to the Kingdom of Belgium, the Republic of Bulgaria, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Republic of Cyprus, the Italian Republic, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Poland, the Portuguese Republic, Romania, the Republic of Slovenia, the Republic of Finland, the Kingdom of Sweden, and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 10 July 2013. For the Commission Maria DAMANAKI Member of the Commission (1) OJ L 160, 14.6.2006, p. 1. (2) OJ L 112, 30.4.2011, p. 1. (3) OJ L 97, 12.4.2007, p. 30. (4) OJ L 343, 22.12.2009, p. 1. (5) OJ L 333, 20.12.2003, p. 17. ANNEX I NEW TECHNOLOGIES AND IT NETWORKS (EUR) Member State and project code Expenditure planned in the national fisheries control programme Expenditure for projects selected under this Decision Maximum Union contribution Belgium BE/13/01 240 000 240 000 216 000 BE/13/02 30 000 30 000 27 000 BE/13/03 30 000 30 000 27 000 BE/13/05 60 000 60 000 54 000 BE/13/06 30 000 30 000 27 000 BE/13/08 4 250 4 250 3 825 BE/13/09 825 000 825 000 742 500 Sub-Total 1 219 250 1 219 250 1 097 325 Bulgaria BG/13/01 15 339 15 339 13 805 Sub-Total 15 339 15 339 13 805 Denmark DK/13/01 536 215 536 215 482 593 DK/13/03 402 161 402 161 361 945 DK/13/04 335 134 0 0 DK/13/05 268 107 268 107 241 297 DK/13/06 335 134 335 134 301 621 DK/13/07 536 215 0 0 DK/13/08 201 080 201 080 180 972 DK/13/09 134 054 134 054 120 648 DK/13/10 335 134 335 134 301 621 DK/13/11 402 161 402 161 361 945 DK/13/12 100 540 0 0 DK/13/13 134 054 0 0 DK/13/14 536 215 536 215 482 593 DK/13/15 201 080 0 0 DK/13/16 268 107 0 0 DK/13/17 1 125 000 1 125 000 1 000 000 DK/13/18 73 000 73 000 65 700 DK/13/19 275 000 275 000 247 500 DK/13/20 268 107 268 107 241 296 Sub-Total 6 466 498 4 891 368 4 389 731 Germany DE/13/09 60 000 60 000 54 000 DE/13/10 75 000 75 000 67 500 DE/13/12 90 000 90 000 81 000 DE/13/15 2 880 000 2 880 000 2 592 000 DE/13/14 170 000 170 000 153 000 DE/13/17 353 800 353 800 250 000 DE/13/18 110 000 110 000 99 000 DE/13/19 350 000 0 0 DE/13/20 95 000 0 0 DE/13/21 443 100 0 0 DE/13/22 650 000 0 0 DE/13/23 970 000 0 0 DE/13/24 275 000 0 0 DE/13/25 420 000 0 0 DE/13/26 250 000 0 0 DE/13/27 105 500 105 500 94 950 Sub-Total 7 297 400 3 844 300 3 391 450 Greece EL/13/02 300 000 300 000 270 000 EL/13/03 200 000 200 000 100 000 EL/13/04 300 000 300 000 270 000 EL/13/05 50 000 50 000 45 000 EL/13/06 50 000 50 000 45 000 EL/13/08 169 694 169 694 152 724 EL/13/09 230 335 230 335 207 302 Sub-Total 1 300 029 1 300 029 1 090 026 Ireland IE/13/01 50 000 50 000 45 000 IE/13/02 50 000 50 000 45 000 Sub-Total 100 000 100 000 90 000 Spain ES/13/01 651 500 651 500 325 750 ES/13/02 205 971 205 971 185 374 ES/13/03 377 698 377 698 339 928 ES/13/04 252 976 252 976 227 678 ES/13/05 256 514 256 514 230 863 ES/13/06 527 423 527 423 474 680 ES/13/07 298 291 298 291 268 462 ES/13/09 353 996 353 996 318 596 ES/13/10 63 457 63 457 57 111 ES/13/11 72 922 72 922 65 630 ES/13/12 183 900 183 900 165 510 ES/13/13 215 814 215 814 194 233 ES/13/14 786 000 786 000 707 400 ES/13/15 186 567 186 567 167 910 ES/13/16 367 543 367 543 330 789 ES/13/17 186 754 186 754 168 079 ES/13/18 178 000 178 000 160 200 ES/13/20 115 000 115 000 103 500 ES/13/21 230 000 230 000 207 000 ES/13/22 142 400 0 0 ES/13/23 25 000 25 000 22 500 ES/13/24 90 000 90 000 81 000 ES/13/25 250 000 0 0 ES/13/27 160 000 0 0 ES/13/29 95 557 95 557 86 001 ES/13/30 95 410 95 410 85 869 ES/13/33 33 000 33 000 29 700 ES/13/34 54 000 54 000 48 600 ES/13/35 681 000 0 0 ES/13/36 780 000 0 0 ES/13/37 518 710 518 710 250 000 ES/13/39 258 000 258 000 232 200 ES/13/40 481 698 481 698 250 000 ES/13/41 379 119 263 294 236 966 Sub-Total 9 554 220 7 424 995 6 021 529 France FR/13/02 180 000 180 000 162 000 FR/13/03 150 000 150 000 135 000 FR/13/04 400 000 400 000 360 000 FR/13/06 1 000 300 1 000 300 900 270 FR/13/07 1 080 600 1 080 600 972 540 FR/13/08 1 080 600 1 080 600 972 540 FR/13/09 211 500 211 500 190 350 FR/13/10 269 350 269 350 242 415 FR/13/11 51 446 51 446 46 301 Sub-Total 4 423 796 4 423 796 3 981 416 Italy IT/13/01 260 000 260 000 234 000 IT/13/02 120 000 0 0 IT/13/03 500 000 500 000 450 000 IT/13/04 1 000 000 1 000 000 900 000 IT/13/05 300 000 300 000 270 000 IT/13/07 800 000 0 0 IT/13/08 2 000 000 0 0 IT/13/09 2 400 000 0 0 Sub-Total 7 380 000 2 060 000 1 854 000 Cyprus CY/13/01 50 000 50 000 45 000 CY/13/02 150 000 150 000 135 000 CY/13/03 400 000 400 000 360 000 Sub-Total 600 000 600 000 540 000 Latvia LV/13/01 11 200 11 200 10 080 LV/13/02 58 350 58 350 52 515 LV/13/03 123 185 123 185 110 867 Sub-Total 192 735 192 735 173 462 Lithuania LT/13/01 144 810 144 810 130 329 LT/13/03 13 033 13 033 11 730 Sub-Total 157 843 157 843 142 059 Malta MT/13/01 55 510 55 510 49 959 MT/13/02 1 173 292 1 173 292 586 646 Sub-Total 1 228 802 1 228 802 636 605 Netherlands NL/13/01 278 172 278 172 250 000 NL/13/02 277 862 277 862 250 000 NL/13/03 286 364 286 364 250 000 NL/13/04 276 984 276 984 249 285 NL/13/05 129 398 129 398 116 458 NL/13/06 200 000 0 0 NL/13/07 230 000 0 0 NL/13/08 36 120 36 120 32 508 NL/13/09 89 860 0 0 NL/13/10 129 500 129 500 116 550 NL/13/11 125 010 125 010 112 450 NL/13/12 72 908 0 0 NL/13/13 282 027 0 0 NL/13/14 200 000 200 000 180 000 NL/13/15 400 000 400 000 360 000 NL/13/16 50 000 50 000 45 000 Sub-Total 3 064 205 2 189 410 1 962 251 Poland PL/13/04 1 000 000 1 000 000 900 000 PL/13/05 540 000 440 000 396 000 PL/13/06 227 350 227 350 204 615 PL/13/07 240 300 240 300 216 270 PL/13/08 172 600 172 600 155 340 PL/13/09 323 000 323 000 290 700 PL/13/10 208 760 208 760 187 884 PL/13/11 416 000 416 000 374 400 PL/13/12 40 500 40 500 36 450 Sub-Total 3 168 510 3 068 510 2 761 659 Portugal PT/13/01 834 000 0 0 Sub-Total 834 000 0 0 Romania RO/13/03 155 000 155 000 139 500 RO/13/04 120 000 120 000 60 000 RO/13/05 40 000 40 000 20 000 RO/13/06 104 000 104 000 93 600 Sub-Total 419 000 419 000 313 100 Slovenia SI/13/01 42 000 42 000 37 800 SI/13/02 7 300 0 0 SI/13/03 1 200 1 200 600 SI/13/04 14 400 0 0 SI/13/05 5 000 5 000 2 500 SI/13/06 1 200 1 200 600 SI/13/07 40 000 40 000 36 000 SI/13/08 40 000 40 000 36 000 SI/13/10 45 000 45 000 40 500 SI/13/12 49 000 49 000 24 500 SI/13/13 20 000 20 000 18 000 Sub-Total 265 100 243 400 196 500 Finland FI/13/01 1 000 000 1 000 000 900 000 FI/13/03 200 000 200 000 180 000 FI/13/04 150 000 150 000 135 000 Sub-Total 1 350 000 1 350 000 1 215 000 Sweden SE/13/01 348 210 348 210 313 389 SE/13/02 464 280 464 280 417 852 SE/13/03 580 348 580 348 522 314 Sub-Total 1 392 838 1 392 838 1 253 555 United Kingdom UK/13/01 496 155 496 155 446 539 Sub-Total 496 155 496 155 446 539 Total 50 925 720 36 617 770 31 570 012 ANNEX II AUTOMATIC LOCALISATION DEVICES (EUR) Member State and project code Expenditure planned in the national fisheries control programme Expenditure for projects selected under this Decision Maximum Union contribution Germany DE/13/08 12 500 12 500 11 250 DE/13/28 367 500 0 0 DE/13/02 493 500 0 0 DE/13/04 50 000 50 000 45 000 Sub-Total 923 500 62 500 56 250 Malta MT/13/03 146 200 0 0 Sub-Total 146 200 0 0 Romania RO/13/07 100 000 0 0 Sub-Total 100 000 0 0 Slovenia SI/13/09 10 000 10 000 9 000 Sub-Total 10 000 10 000 9 000 Spain ES/13/19 1 256 340 1 256 340 1 130 706 ES/13/31 326 124 326 124 293 512 Sub-Total 1 582 464 1 582 464 1 424 218 United Kingdom UK/13/03 245 597 245 597 221 037 Sub-Total 245 597 245 597 221 037 Total 3 007 761 1 900 561 1 710 505 ANNEX III ELECTRONIC RECORDING AND REPORTING SYSTEMS (EUR) Member State and project code Expenditure planned in the national fisheries control programme Expenditure for projects selected under this Decision Maximum Union contribution Belgium BE/13/04 70 000 70 000 63 000 BE/13/07 80 000 80 000 72 000 Sub-Total 150 000 150 000 135 000 Denmark DK/13/02 335 134 335 134 301 619 Sub-Total 335 134 335 134 301 619 Germany DE/13/11 75 000 75 000 67 500 DE/13/13 140 000 140 000 126 000 DE/13/16 170 000 170 000 153 000 Sub-Total 385 000 385 000 346 500 Estonia EE/13/01 110 000 110 000 99 000 EE/13/02 90 000 90 000 81 000 EE/13/03 80 000 80 000 72 000 Sub-Total 280 000 280 000 252 000 Ireland IE/13/03 1 100 000 1 100 000 990 000 Sub-Total 1 100 000 1 100 000 990 000 France FR/13/05 910 000 900 000 810 000 Sub-Total 910 000 900 000 810 000 Italy IT/13/06 100 000 100 000 90 000 Sub-Total 100 000 100 000 90 000 Lithuania LT/13/02 231 696 231 696 208 526 Sub-Total 231 696 231 696 208 526 Netherlands NL/13/17 200 000 200 000 180 000 Sub-Total 200 000 200 000 180 000 Poland PL/13/01 170 948 170 948 153 853 PL/13/02 60 000 60 000 54 000 PL/13/03 27 793 27 793 20 514 Sub-Total 253 741 253 741 228 367 Portugal PT/13/03 492 500 492 500 443 250 PT/13/05 211 000 211 000 189 900 Sub-Total 703 500 703 500 633 150 Slovenia SI/13/11 40 000 40 000 36 000 Sub-Total 40 000 40 000 36 000 Spain ES/13/08 129 582 129 582 116 624 Sub-Total 129 582 129 582 116 624 Total 4 818 653 4 808 653 4 327 786 ANNEX IV ELECTRONIC RECORDING AND REPORTING DEVICES (EUR) Member State and project code Expenditure planned in the national fisheries control programme Expenditure for projects selected under this Decision Maximum Union contribution Finland FI/13/02 157 500 157 500 141 750 FI/13/05 175 000 175 000 157 500 Sub-Total 332 500 332 500 299 250 Total 332 500 332 500 299 250 ANNEX V PILOT PROJECTS (EUR) Member State and project code Expenditure planned in the national fisheries control programme Expenditure for projects selected under this Decision Maximum Union contribution Spain ES/13/28 100 000 0 0 ES/13/32 530 000 0 0 ES/13/38 250 000 0 0 Sub-Total 880 000 0 0 France FR/13/01 40 000 40 000 20 000 Sub-Total 40 000 40 000 20 000 United Kingdom UK/13/02 297 693 297 693 148 846 Sub-Total 297 693 297 693 148 846 Total 1 217 693 337 693 168 846 ANNEX VI TRAINING AND EXCHANGE PROGRAMMES (EUR) Member State and project code Expenditure planned in the national fisheries control programmes Expenditure for projects selected under this Decision Maximum Union contribution Germany DE/13/03 15 000 0 0 DE/13/06 1 500 0 0 Sub-Total 16 500 0 0 Greece EL/13/01 70 000 70 000 63 000 Sub-Total 70 000 70 000 63 000 Romania RO/13/01 200 000 0 0 RO/13/02 50 000 0 0 Sub-Total 250 000 0 0 Spain ES/13/26 40 000 0 0 Sub-Total 40 000 0 0 Total 376 500 70 000 63 000 ANNEX VII AMOUNTS RELATED TO PILOT INSPECTION AND OBSERVER SCHEMES, INITIATIVES RAISING AWARENESS OF CFP RULES AND ACQUISITION OR MODERNISATION OF PATROL VESSELS AND AIRCRAFT THAT WERE REJECTED (EUR) Type of expenditure Expenditure planned in the national fisheries control programmes Expenditure for projects selected under this Decision Maximum Union contribution Pilot inspection and observer schemes 36 000 0 0 Initiatives raising awareness of CFP rules 35 400 0 0 Patrol vessels and Aircraft 8 880 000 0 0 Total 8 951 400 0 0